UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2424


GRACE MAKAU,

                    Plaintiff - Appellant,

             v.

LOUISE MEYER, District Court Judge; KRIS BAILEY, District Court Judge;
VINCE ROZIER, District Court Judge; ERIN GRABER, District Court Judge;
CHRISTINE M. WALZYK, District Court Judge; BEVERLY SCARLETT,
District Court Judge; JOE M. BUCKNER, District Court Judge; LUNSFORD
LONG, District Court Judge; PAIGE VERNON, District Court Judge,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cv-01346-TDS-JEP)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Grace Makau, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Grace Makau appeals the district court’s order striking her amended complaint and

denying her motion for a preliminary injunction. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Makau v. Meyer, No. 1:16-cv-01346-TDS-JEP (M.D.N.C. Nov. 13, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2